EXHIBIT 10.3
 
THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS (“BLUE SKY LAWS”), AND MAY NOT BE OFFERED OR SOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, AND AS REQUIRED BY BLUE SKY LAWS IN
EFFECT AS TO SUCH TRANSFER, UNLESS AN EXEMPTION FROM SUCH REGISTRATION UNDER
STATE AND FEDERAL LAW IS AVAILABLE.
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT is dated effective as of March 28th, 2014, by and
between North American Oil & Gas Corp., a Nevada corporation (the “Corporation”)
and Oel und Erdgazforshung AG, a Nevis Corporation (the “Investor”).
 
RECITAL
 
The Investor desires to purchase from the Corporation, and the Corporation
desires to sell to the Investor, common stock of the Corporation (“Common
Stock”) on the terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, the parties hereby
agree as follows;
 
1. Issuance of Securities, Payment and Delivery.
 
a. Sale of Securities, Issuance of Warrants. Subject to the terms and conditions
of this Agreement, the Investor agrees to purchase and the Corporation agrees to
sell and issue to the Investor Six-hundred Ninety-four thousand four hundred
forty-four (694,444) shares of the Common Stock. Subject to the terms and
conditions of this Agreement, the Corporation, at the Closing, agrees to issue
Fifty Thousand (50,000) warrants (in the form attached hereto as Exhibit A, the
“Warrants”) with a per share exercise price equal to Eighteen Cents (US $0.18).
The Warrants shall expire on March 28, 2017.
 
b. Purchase. The Investor agrees to purchase on March 28, 2014 (“Closing”) the
Shares at the Per Share Price per share for an aggregate purchase of One Hundred
Thousand U.S. Dollars (US $100,000).
 
c. Payment and Delivery. The Investor shall purchase the Shares by making
payment of One Hundred Thousand U.S. Dollars (US $100,000) to the Corporation in
cash, by cashier’s check or wire transfer of funds, in immediately available
U.S. Dollars funds at the Closing.
 
2. Deliveries at Closing. At the Closing or thereafter as indicated:
 
a. The Corporation and the Investor will at the Closing deliver an executed
counterpart of this Stock Purchase Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
b. The Investor will provide the Corporation at the Closing with payment in
immediately available funds of the aggregate amount of the Purchase Price;
 
c. The Corporation instruct its stock transfer agent to issue a share
certificate evidencing the Shares in the name of the Investor;
 
d. The Corporation will deliver an officer's certificate providing that its
representations and warranties contained in this Agreement are true and correct
as of the Closing;
 
e. The Corporation will deliver the Warrants; and
 
f. The Investor will deliver a certificate providing that its representations
and warranties contained in this Agreement are true and correct as of the
Closing.
 
3. Corporation's Representations and Warranties. The Corporation hereby
represents and warrants to the Investor that as of the Closing:
 
a. Corporate Organization and Standing. The Corporation is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Corporation has the requisite corporate power to carry on its
business as presently conducted, and as proposed or contemplated to be conducted
in the future, and to enter into and carry out the provisions of this Agreement
and the transactions contemplated under this Agreement.
 
b. Authorization. All corporate action on the part of the Corporation, its
directors and shareholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Corporation and the performance of all
of the Corporation's obligations hereunder has been taken. This Agreement, when
executed and delivered by the Corporation, shall constitute a valid and binding
obligation of the Corporation, enforceable in accordance with its terms, except
as may be limited by principles of public policy, and subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies. The Shares, when issued in compliance with the provisions of
this Agreement, will be validly issued, fully paid and non-assessable.
 
c. No Breach. The issue and sale of the Shares by the Corporation does not and
will not conflict with and does not and will not result in a breach of any of
the terms of the Corporation’s incorporating documents or any agreement or
instrument to which the Corporation is a party. The consummation of the
transactions or performance of the obligations contemplated by this Agreement
will not result in a breach of any term of, or constitute a default under, any
statute, indenture, mortgage, or other agreement or instrument to which the
Corporation or any of its subsidiaries is or are a party or by which any of them
is or are bound.
 
d. Pending or Threatened Claims. Neither the Corporation nor any of its
subsidiaries is a party to any action, suit or proceeding which could materially
affect its business or financial condition, and no such actions, suits or
proceedings are contemplated or have been threatened.
 
 
2

--------------------------------------------------------------------------------

 
 
e. No Preemptive Rights. There are no preemptive rights of any shareholder of
the Corporation with respect to the Shares.
 
4. Investor Representations and Warranties. The Investor represents and warrants
to the Corporation that:
 
a. Account. The Investor is acquiring the Shares for investment for its own
account, and not with a view to, or for resale in connection with, any
distribution thereof, and it has no present intention of selling or distributing
any of the Shares. The Investor understands that the Shares have not been
registered under the Securities Act of 1933. as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment as expressed herein.
 
b. Access to Data. The Investor has had an opportunity to discuss the
Corporation's business, management and financial affairs with its management and
to obtain any additional information which the Investor has deemed necessary or
appropriate for deciding whether or not to purchase the Securities, and has had
an opportunity to receive, review and understand the disclosures and information
regarding the Corporation's financial statements, capitalization and other
business information as set forth in Corporation's filings with the Securities
and Exchange Commission (the “SEC Filings”) which are all incorporated herein by
reference, together with all exhibits referenced therein. Investor understands
that any information obtained from the Corporation that has not been disclosed
in the Corporation's SEC Filings is confidential and may not be disclosed to any
third party or used by the Investor for purposes of trading in the Corporation's
publicly traded stock until such information is publicly released by the
Corporation. The Investor acknowledges that no other representations or
warranties, oral or written, have been made by the Corporation or any agent
thereof except as set forth in this Agreement.
 
c. No Fairness Determination. The Investor is aware that no federal, state or
other agency has made any finding or determination as to the fairness of the
investment, nor made any recommendation or endorsement of the Shares.
 
d. Limited Public Market. The Investor is aware that there is currently a very
limited “over-the-counter” public market for the Corporation's registered
securities and that the Corporation (or its predecessor company) became a
“reporting issuer” under the Securities Exchange Act of 1934, as amended, on
March 17, 2011 and underwent a substantial transformation on or about November
16, 2012, which is detailed in the form 8-K filed with the Securities Exchange
Commission on November 30, 2012. There is no guarantee that a more established
public market will develop at any time in the future. The Investor understands
that the Shares are all unregistered and may not presently be sold in even this
limited public market. The Investor understands that the Shares cannot be
readily sold or liquidated in case of an emergency or other financial need. The
Investor has sufficient liquid assets available so that the purchase and holding
of the Shares will not cause it undue financial difficulties.
 
e. Authority. If Investor is a corporation, partnership, trust or estate: (i)
the individual executing and delivering this Agreement on behalf of the Investor
has been duly authorized and is duly qualified to execute and deliver this
Agreement on behalf of Investor in connection with the purchase of the Shares
and (ii) the signature of such individual is binding upon Investor.
 
 
3

--------------------------------------------------------------------------------

 
 
f. Investment Experience. The Investor is an “accredited investor” as that term
is defined in Regulation D promulgated by the Securities and Exchange
Commission. The term “Accredited Investor” under Regulation D refers to:
 
(i) Any bank as defined in section 3(a)(2) of the Securities Exchange Act of
1934 (“Act”), or any savings and loan association or other institution as
defined in section 3(a)(5)(A) of the Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Act; any insurance company as defined in section 2(13) of the Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
 
(ii) Any private business development company as defined in section 202(a)(22)
of the Investment Advisers Act of 1940;
 
(iii) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
(iv) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
 
(v) Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000.
 
(A) Except as provided in subsection B of this section, for purposes of
calculating net worth under this subsection (f)(v):
 
(I) The person's primary residence shall not be included as an asset;
 
(II) Indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
 
 
4

--------------------------------------------------------------------------------

 
 
(III) Indebtedness that is secured by the person's primary residence in excess
of the estimated fair market value of the primary residence at the time of the
sale of securities shall be included as a liability;
 
(B) Subsection (f)(v)(A) of this section will not apply to any calculation of a
person's net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:
 
(I) Such right was held by the person on July 20, 2010;
 
(II) The person qualified as an accredited investor on the basis of net worth at
the time the person acquired such right; and
 
(III) The person held securities of the same issuer, other than such right, on
July 20, 2010.
 
(vi) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
(vii) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii) of the Code of
Federal Regulations; and
 
(viii) Any entity in which all of the equity owners are accredited investors.
 
5. Lock-Up. The Investor acknowledges and agrees that the Shares shall be
subject to certain restrictions on transfer following a registered public
offering of the Corporation's securities. In connection with any registration of
the Corporation's securities, the Investor agrees, upon the request of the
Corporation and/or the underwriters managing such offering of the Corporation's
securities, if applicable, not to sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any Shares (other than those
included in the registration) without the prior written consent of the
Corporation and, if applicable, such underwriters, as the case may be, for such
period of time, not to exceed fourteen (14) days before and one hundred eighty
(180) days, after the effective date of such registration as the Corporation or
the underwriters may specify; provided, however, that all executive officers,
directors and shareholders holding more than 1 % of the fully diluted capital
stock of the Corporation enter into similar agreements. The Corporation and
underwriters may request such additional written agreements in furtherance of
such standoff in the form reasonably satisfactory to the Corporation and such
underwriter. The Corporation may also impose stop-transfer instructions with
respect to the shares subject to the foregoing restrictions until the end of
said one hundred eighty (180) day period.
 
 
5

--------------------------------------------------------------------------------

 
 
6. Restrictive Legends. Each certificate evidencing the Shares which the
Investor may acquire hereunder and any other securities issued upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event
(unless no longer required in the opinion of the counsel for the Corporation)
shall be imprinted with one or more legends substantially in the following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND MAY
BE OFFERED AND SOLD ONLY IF SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. THE HOLDER OF THESE SHARES MAY BE REQUIRED TO DELIVER TO THE
CORPORATION, IF THE CORPORATION SO REQUESTS, AN OPINION OF COUNSEL (REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE CORPORATION) TO THE EFFECT THAT AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (OR QUALIFICATION UNDER
STATE SECURITIES LAWS) IS AVAILABLE WITH RESPECT TO ANY TRANSFER OF THESE SHARES
THAT HAS NOT BEEN SO REGISTERED (OR QUALIFIED).


The Corporation shall be entitled to enter stop transfer notices on its transfer
books with respect to the Securities.


7. Miscellaneous.
 
a. Notices. Any notice, request or other communication required or permitted
hereunder will be in writing and shall be deemed to have been duly given if
personally delivered or if emailed or mailed by registered or certified mail,
postage prepaid, at the respective addresses of the parties as set forth below.
Any party hereto may by notice so given change its address for future notice
hereunder. Notice will be deemed to have been given when personally delivered or
when deposited in the mail or telecopied in the manner set forth above and will
be deemed to have been received when delivered.
 
(1) If to the Investor:
 
Oel und Erdgazforshung AG
Main Street, P.O. Box 556
Charlestown, Nevis
 
(2) If to the Corporation
 
North American Oil and Gas Corp.
Attn: President
56 E. Main Street, Suite 202
Ventura, California 93001


 
6

--------------------------------------------------------------------------------

 


b. Survival. The representations, warranties, covenants and agreements made
herein shall survive the closing of the transactions contemplated hereby.
 
c. Successors and Assigns. Except as otherwise expressly provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.
 
d. Applicable Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile or .pdf format.
 
f. Title and Subtitles. The titles of the Sections and subsections of this
Agreement are for the convenience of reference only and are not to be considered
in construing this Agreement.
 
g. Attorney's Fees. If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which it may be entitled.
 
h. Waiver. The provisions of this Agreement may be waived, altered, amended or
repealed, in whole or in part, only upon the written consent of the Corporation
and the Investor. No waiver by any party hereto of any breach of this Agreement
by any other party shall operate or be construed as a waiver of any other or
subsequent breach. No waiver by any party hereto of any breach of this Agreement
by any other party hereto shall be effective unless it is in writing and signed
by the party claimed to have waived such breach.
 
i. Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by the
Corporation to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (A) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (B) an injunction restraining such breach or threatened breach.
 
j. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith to achieve the closest comparable terms as is possible.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision shall be excluded from
this Agreement, (b) the balance of the Agreement shall be interpreted as if such
provision were so excluded and (c) the balance of the Agreement shall be
enforceable in accordance with its terms.
 
k. Venue. Any action, arbitration, or proceeding arising directly or indirectly
from this Agreement or any other instrument or security referenced herein shall
be litigated or arbitrated, as appropriate, in the County of Ventura, State of
California.
 
l. Entire Agreement. This Agreement and other documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements
regarding the subject matter hereof existing between the parties hereto are
expressly canceled.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO FOLLOW
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year hereinabove first written.
 
NORTH AMERICAN OIL & GAS CORP.
OEL UND ERDGAZFORSHUNG AG
    [namg_ex102001.jpg] [namg_ex103001.jpg]
By: ________________________
Name:
Title
 
By: __________________________
Name:
Title:
 



 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF WARRANT
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN AND SECURITIES ISSUABLE UPON
EXERCISE HEREOF WILL BE ACQUIRED FOR INVESTMENT; NEITHER THE SECURITIES
REPRESENTED HEREBY NOR SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT").
WITHOUT SUCH REGISTRATION, NEITHER THE SECURITIES REPRESENTED HEREBY NOR
SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER
EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT, APPLICABLE STATE
SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.
 
WARRANT
 
Evidencing warrants to purchase Common Stock of North American Oil & Gas Corp.
 
No. 2014- 4 50,000 Warrants (subject to adjustment)


FOR VALUE RECEIVED, NORTH AMERICAN OIL AND GAS CORP. (the "Company"), CERTIFIES
that Oel und Erdgazforshung AG, a Nevis Corporation and/or its successors and
assigns (the "Holder") is the registered owner of the number of warrants set
forth above and evidenced hereby. Each warrant evidenced hereby and evidenced by
this Warrant Certificate (a "Warrant") entitles the owner thereof to purchase
from the Company at a price of $0.18 the “Exercise Price”), at any time after
the date hereof and prior to 5:00 p.m. (Pacific Standard Time) on March 28, 2017
(the “Termination Date”), one fully paid and non-assessable share of Common
Stock of the Company, as such stock is constituted on the date of this Warrant
Certificate (herein called the "Date of Issue"), subject to adjustment from time
to time pursuant to the provisions of paragraph 2 and subject to the conditions
set forth in this Warrant Certificate. If this Warrant is not exercised prior to
the Termination Date, it shall automatically expire and be null and void. The
Common Stock as of the Date of Issue, and any other class of capital stock of
the Company issued by the Company in addition thereto or in substitution
therefor are referred to herein as the "Common Stock." The shares of Common
Stock of the Company that will be issued on exercise of the Warrants are
sometimes referred to as the "Warrant Shares."
 
 
9

--------------------------------------------------------------------------------

 


1. Exercise of Warrants. (a) The Warrants evidenced hereby may be exercised by
the Holder in whole or from time to time in part, by the surrender to the
Company of this Warrant Certificate, duly executed, at the office of the Company
located at 56 E. Main Street, Suite 202, Ventura, California 93001, and upon
payment to the Company of the purchase price of the Warrant Shares purchased.
Payment shall be made by check or wire transfer. The Company agrees that the
Warrant Shares so purchased shall be deemed to be issued to the Holder on the
date on which this Warrant Certificate shall have been surrendered and payment
made for the Warrant Shares; provided, however, that surrender on any date when
the stock transfer books of the Company shall be closed shall instead be
effective to constitute the person entitled to receive the Warrant Shares as the
record holder thereof for all purposes immediately after the opening of business
on the next succeeding day on which the stock transfer books are open. The
certificates for the Warrant Shares and a new Warrant Certificate in the form of
this Warrant Certificate evidencing the number of Warrants, if any, remaining
unexercised shall be delivered to the Holder within 30 days after Warrants
evidenced hereby shall have been exercised.


(b) No fractional shares of capital stock of the Company, or script for any such
fractional shares, shall be issued upon the exercise of any Warrants. Instead,
the Company shall pay a cash adjustment in respect of such fraction in an amount
equal to the same fraction of the price of Common Stock determined by the Board
of Directors in good faith.


2. Adjustment. The number and kind of shares of capital stock of the Company
which may be purchased by the exercise of one Warrant shall be subject to
adjustment as follows:


(a) In case the Company after the Date of Issue shall:


(i) subdivide its outstanding shares of Common Stock into a greater number of
shares;


(ii) combine its outstanding shares of Common Stock into a smaller number of
shares; or


(iii) issue any shares of capital stock of the Company by reclassification of
its shares of Common Stock,


then the Holders shall be entitled to purchase by exercise of one Warrant the
number and kind of shares of Common Stock which the Holders would have owned or
have been entitled to receive had one Warrant been exercised immediately prior
to the effective date. Such adjustment shall be made successively whenever any
of the events listed above shall occur and shall become effective retroactively
immediately after the effective date.
 
 
10

--------------------------------------------------------------------------------

 


(b) In case the Company after the Date of Issue shall distribute to all holders
of Common Stock evidences of the Company's indebtedness or assets (excluding
cash dividends or cash distributions payable out of earnings or earned surplus)
or options, warrants or rights or convertible or exchangeable securities
containing the right to subscribe or purchase shares of Common Stock, then in
each such case the number of shares of Common Stock the Holders shall be
entitled to purchase by exercise of one Warrant shall be adjusted to be the
product of the number of shares of Common Stock the Holders shall be entitled to
purchase by exercise of one Warrant immediately prior thereto multiplied by a
fraction, of which the numerator shall be the current market price per share of
Common Stock on the record date for determination of shareholders of the Company
entitled to receive such distribution, and of which the denominator shall be
such current market price per share of Common Stock, less the fair market value
(as reasonably determined by the Board of Directors of the Company, whose
determination shall be described in a statement given to the Holders) of the
portion of the assets or evidences of indebtedness or options, warrants or
rights or convertible or exchangeable securities containing the right to
subscribe for or purchase shares so distributed applicable to one share of
Common Stock. Such adjustment shall be made successively whenever any such
distribution is made and shall become effective retroactively immediately after
the record date for the determination of holders of Common Stock entitled to
receive such distribution.


(c) No adjustment in the number of shares of Common Stock the Holders shall be
entitled to purchase by exercise of one Warrant shall be required unless such
adjustment would require an increase or decrease of at least one percent in the
number of shares of Common Stock; provided, however, that any adjustments which
by reason of this subparagraph (c) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. All computations
made pursuant to the provisions of this paragraph 2 shall be made to the nearest
cent or to the share, as the case may be.


(d) Whenever the number of shares of Common Stock the Holders shall be entitled
to purchase by exercise of one Warrant shall be adjusted pursuant to the
provisions hereof, the Company shall deliver within 7 days to the Holders an
officers' certificate describing in reasonable detail the adjustment and the
method of calculation used. Each such officers' certificate shall be signed by
the president of the Company and by the secretary or assistant secretary of the
Company.
 
(e) For the purposes of any computation under this subparagraph 2(e), the
current market price per share of Common Stock on any day shall be the
applicable closing price on any such date.


(f) If at any time, as a result of an adjustment made pursuant to the provisions
of this paragraph 2, the Holders shall be entitled to purchase by exercise of
one Warrant any shares of capital stock other than shares of Common Stock,
thereafter the provisions of this paragraph 2 with respect to Common Stock shall
apply on like terms to any such other shares and the number of such other shares
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Common
Stock.


3. Consolidation, Merger or Sale of Assets. In case of any consolidation or
merger of the Company with another corporation after the Date of Issue, or the
sale, lease or transfer of all or substantially all the Company's assets to
another corporation after the Date of Issue, then, the Company shall, as a
condition for such consolidation, merger, sale, lease or transfer to occur, make
lawful and adequate provision so that the Holders shall thereafter, by exercise
of one Warrant, have the right to purchase and receive upon the basis and upon
the terms and conditions specified herein the shares of stock, securities or
other assets as may be issuable or payable with respect to or in exchange for
the number of shares of capital stock the Holders shall be entitled to purchase
by exercise of one Warrant immediately prior to such consolidation, merger,
sale, lease or transfer. The provisions of this Warrant Certificate, including,
without limitation, the provisions for adjustment, shall thereafter be
applicable, as nearly equivalent as practicable, in relation to such shares of
stock, securities or other assets thereafter deliverable upon the exercise of
the Warrants. This paragraph 3 shall apply to successive consolidations,
mergers, sales, leases or transfers.
 
 
11

--------------------------------------------------------------------------------

 


4. Notice of Certain Corporate Action. If at any time prior to the expiration of
the Warrants:


(a) the Company shall declare any dividend or distribution on the Common Stock;
or


(b) the Company shall authorize the issuance of any options, warrants or rights
to all holders of Common Stock entitling them to subscribe for or purchase any
shares of any class of stock of the Company or to receive any other rights; or


(c) there shall occur any reclassification of the Common Stock or the capital
stock of the Company, or any consolidation or merger of the Company with or into
another corporation or a sale or transfer to another corporation of all or
substantially all the assets of the Company; or


(d) there shall occur the voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company,


then, and in any one or more of such cases, the Company shall give written
notice to the Holders, as promptly as practicable, but in any event at least ten
days prior to the applicable record date (or determination date) mentioned
below, a notice containing a brief description of the proposed action and
stating, to the extent such information is available: (i) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
or, if a record is not to be taken, the date as of which the holders of Common
Stock to be entitled to such dividend, distribution or right are to be
determined; (ii) the date on such sale is to occur; or (iii) the date on which
such reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding up is expected to become effective and the date as of
which it is expected that holders of Common Stock shall be entitled to exchange
their shares of Common Stock for shares of stock, securities or other assets
deliverable upon such reclassification, consolidation, merger, sale, transfer,
liquidation, dissolution or winding up. The failure to give notice required by
this paragraph 4 shall not affect the legality or validity of any transaction
described in clauses (a) through (e) above or the vote on any such action.


5. Reservation of Common Stock. The Company covenants and agrees that all shares
of capital stock of the Company that may be issued upon the exercise of the
Warrants will be duly authorized, validly issued and fully paid and
nonassessable and free from all taxes, liens and charges. The Company further
covenants and agrees that during the period within which the Warrants may be
exercised, the Company will at all times reserve such number of shares of its
capital stock, free from preemptive rights, as may be sufficient to permit the
exercise in full of all of the Warrants.
 
6. Rights of the Holder. The Holder shall be deemed the owner of this Warrant
Certificate and of the Warrants evidenced hereby for all purposes. The Holder
shall not be entitled to any rights whatsoever as a shareholder of the Company
except as herein provided.
 
 
12

--------------------------------------------------------------------------------

 
 
7. Transfer of Warrants and Loss of Warrant Certificate. The Holder acknowledges
that there are substantial restrictions on the transferability of the Warrants
and the Warrant Shares. Because such securities will not be, and the Holder has
no right to require that they be, registered under the Securities Act, the
Holder agrees not to sell, transfer, assign, pledge, hypothecate or otherwise
dispose of any such securities unless such sale is exempt from such registration
under the Securities Act and applicable state securities laws. The Holder
further acknowledges that the Company is under no obligation to aid it in
obtaining any exemption from any registration requirements imposed by applicable
law and that such securities may not be sold without the express consent of the
Company. The Holder also acknowledges that it shall be responsible for
compliance with all conditions on transfer imposed by any securities
administrator of any state and for any expenses incurred by the Company for
legal or accounting services in connection with reviewing such a proposed
transfer and/or issuing opinions in connection therewith.


A legend in substantially the following form has been or will be placed on all
Warrant Shares:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"). WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT
UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT,
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.


Stop transfer instructions will be placed with respect to the Warrant Shares so
as to restrict the sale, transfer, assignment, pledge, hypothecation or other
disposition thereof in order to enforce the provisions of this Section 7.


Any transfer permitted hereunder shall be effected by the surrender of this
Warrant Certificate, along with the form of assignment attached hereto, properly
completed and executed by the Holder, at the principal executive office of the
Company referred to in paragraph 1. Upon a transfer of the Warrants, the Company
shall issue in the name or names specified by the Holder and, in the event of a
partial transfer, in the name of the Holder, a new Warrant Certificate or new
Warrant Certificates, in the form of this Warrant Certificate, evidencing the
number of Warrants and the right to purchase the number of Warrant Shares as
shall be equal to the number of Warrants then evidenced hereby and the Warrant
Shares then purchasable hereunder.
 
Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant Certificate and such security or
indemnity as may be required by the Company to save it harmless, the Company
will issue a new Warrant Certificate in the name of the Holder in the form of
this Warrant Certificate evidencing the right to purchase the number of Warrant
Shares as shall be equal to the Warrant Shares then purchasable hereunder.
 
The Holder and each taker and holder of a new Warrant Certificate evidencing any
Warrants evidenced hereby, by taking or holding the same, consents to and agrees
to be bound by the provisions of this paragraph 7 and shall be entitled to the
benefits of this paragraph 7.


8. Notices. All notices and other communications hereunder to the Holder shall
be in writing and shall be deemed to have been duly given if delivered, mailed
by certified mail, overnight courier, personal delivery or by telefax (if
confirmed by regular first class mail) to the Holder at his address as it
appears on the books and records of the Company.


9. Governing Law. This Warrant Certificate shall be governed by the laws of the
State of California.
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, NORTH AMERICAN OIL AND GAS CORP. has caused this Warrant
Certificate to be signed by a duly authorized officer.
 

Dated: March 28, 2014     NORTH AMERICAN OIL AND GAS CORP.                 By:
[namg_ex102001.jpg]        
Name: Linda Gassaway
 
 
   
Title: Chief Financial Officer
 

 
 
14

--------------------------------------------------------------------------------

 

FORM OF EXERCISE
(To be executed by the registered holder hereof)


The undersigned hereby exercises Warrants defined in and evidenced by the
foregoing Warrant Certificate to purchase shares of Common Stock (as defined in
the foregoing Warrant Certificate) and herewith makes payment of the purchase
price in full. Kindly issue certificates for the shares of Common Stock in
accordance with the instructions given below. If said number of Warrants shall
not be all the Warrants evidenced by the foregoing Warrant Certificate, the
undersigned requests that a new Warrant Certificate in the form of the foregoing
Warrant Certificate evidencing the Warrants not so exercised be issued and
registered in the name of and delivered to the undersigned.
 
Dated:
 
EXHIBIT
Signature
                     
Print Name
 


Instructions for Registration of Stock


Name (please print):
 



Social Security or Other Identifying Number:
 



Address:
 

­


15

--------------------------------------------------------------------------------
